73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Hubert Lee JAMES, Plaintiff-Appellant,v.CONTINENTAL TRAINING SERVICES, INCORPORATED, t/a SuperiorTraining;  John Doe;  Larry Cho, Defendants-Appellees.
No. 95-2420.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 14, 1995.Decided:  Dec. 27, 1995.

Hubert Lee James, Appellant Pro Se.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing without prejudice his complaint alleging constitutional violations under 42 U.S.C. Sec. 1983 (1988), and invoking supplemental jurisdiction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  James v. Continental Training Services, Inc., No. CA-95-593 (E.D. Va.  June 19, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED